In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-22-00231-CR


                HUMBERTO SAUL MENDOZA RODRIGUEZ, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 287th District Court
                                      Parmer County, Texas
                Trial Court No. 3724, Honorable Robert W. Kinkaid, Jr., Presiding

                                      November 21, 2022
                      ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Appellant, Humberto Saul Mendoza Rodriguez, appeals his conviction for driving

while intoxicated with a child passenger1 and sentence to 180 days’ confinement. The

reporter’s record was due September 14, 2022, but was not filed. The Court has since

been advised that the reporter has passed away.                   Under these unfortunate

circumstances, we abate the appeal and remand the cause to the trial court to arrange



      1   See TEX. PENAL CODE ANN. § 49.045.
for the appointment of a deputy reporter to complete the record. See TEX. R. APP. P. 13.5,

35.3(c), 37.3(a)(2). The name, address, telephone number, and email address of the

deputy reporter shall be provided by order of the trial court and included in a supplemental

clerk’s record to be filed with this Court by December 21, 2022. The reporter’s record

shall be filed with this Court within thirty days of the date of appointment of the deputy

reporter. Should further time be needed to perform these tasks, then same may be

requested.


       It is so ordered.


                                                        Per Curiam


Do not publish.




                                             2